Exhibit 10.1

SYPRIS SOLUTIONS, INC.

INCENTIVE BONUS PLAN

2012 FISCAL YEAR

 

1. ESTABLISHMENT OF PLAN.

Sypris Solutions, Inc., a Delaware corporation (the “Company”), established this
corporate bonus plan effective as of January 1, 2012 (the “Plan”), to provide a
financial incentive for employees of the Company and its subsidiaries to advance
the growth and prosperity of the Company.

 

2. ELIGIBILITY.

Employees of the Company and its subsidiaries who are specifically designated by
the Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) for participation during the current year shall be
eligible to participate in the Plan.

 

3. PARTICIPANT’S BONUS TARGET.

The bonus target for each participant will be established and approved by the
Compensation Committee. This bonus target will be converted to a percentage of
the Bonus Pool (the “Bonus Pool Interest”). Each participant will be provided
with a copy of this Plan, which will include an exhibit that lists the
participant’s full name, salary, Bonus Pool Interest and bonus target based upon
the approved Annual Operating Plan for the year 2012, and his or her objectives
for the current year.

 

4. BONUS POOL.

The Bonus Pool will be funded with 8.75% of the sum of the year-over-year change
in each of the Company’s consolidated (i) Profit Before Tax (PBT) and (ii) Free
Cash Flow (FCF), as reported in the Company’s audited annual financial
statements), excluding the effects of certain asset sales or other nonrecurring
revenues. In the event the change in comparable period performance is negative
for either Profit Before Tax or Free Cash Flow, the result will serve to reduce
the amount of funding in the Bonus Pool.

 

5. BONUS AWARD.

Each qualified participant will be eligible for a Bonus Award that is equal to
their Bonus Pool Interest of the bonus pool, subject to the provisions of
Sections 8.1, 8.2, 8.3 and the following:

5.1 Management Objectives. Each participant will have Management Objectives for
the Plan year, each of which will be specific with regard to (i) the expected
outcome, (ii) the date or dates by which the objective must be achieved and a
weighting, the total of which for all objectives will be equal to one hundred
percent (100%). The chief executive officer of the Company will have the
responsibility to review and determine each participant’s performance to
objectives and to assign each individual a percentage that will be used as a
factor to determine the actual amount of the awards to be distributed.

5.2 Discretionary Review. The chief executive officer of the Company will have
the discretion to increase or decrease the actual amount of the awards to be
based upon the individual’s specific performance and contribution to the
Company. Such discretion will be used sparingly and will generally be limited to
the recognition of extenuating circumstances and/or exceptional accomplishments
that may or may not have been captured by the Management Objectives.



--------------------------------------------------------------------------------

5.3 Approval of the Compensation Committee. The Bonus Award for each participant
will be subject to the review of and approval by the Compensation Committee.

5.4 Qualification. Awards will be payable to each eligible participant as soon
as administratively practicable after release of the audited annual financial
statements of the Company and the approval of the Compensation Committee;
provided, however, that the Plan shall be in effect as of the date of payment
and such employee shall be employed by the Company as of the date of payment. NO
EMPLOYEE SHALL HAVE ANY RIGHT TO RECEIVE PAYMENT OF AN AWARD UNLESS THE PLAN IS
IN EFFECT AND THE EMPLOYEE IS EMPLOYED BY THE COMPANY AS OF THE DATE OF PAYMENT.

5.5 Caps and Limitations. There will be a cap of $2.0 million on the Bonus Pool,
while the determination of the year-over-year change in Profit Before Tax and
Free Cash Flow shall exclude nonrecurring revenue and funds derived from the
divestiture of Company assets.

 

6. METHOD OF DISTRIBUTION.

Cash awards shall be payable by check in lump sum. All such payments will be
subject to withholding for income, social security or other such payroll taxes
as may be appropriate.

 

7. ADMINISTRATION

The Compensation Committee shall administer this Plan. The decisions of the
Compensation Committee in interpreting and applying the Plan shall be final.

 

8. MISCELLANEOUS

8.1 Employment Rights. The adoption and maintenance of this Plan is not an
employment agreement between the Company and any employee. Nothing herein
contained shall be deemed to give any employee the right either to be retained
in the employ of the Company or to interfere with the right of the Company to
discharge any employee at any time.

8.2 Acquisitions and Divestitures. The variables to be used in the calculation
of PBT and FCF will be prorated for any acquisition and/or divestiture to
reflect the timing of such event or events during the current Plan year at the
time of such acquisition or divestiture.

8.3 Amendment and Termination. The Company may, without the consent of any
employee or beneficiary, amend or terminate the Plan at any time and from
time-to-time.

8.4 Governing Law. This Plan shall be governed by and construed in accordance
with the laws of the State of Delaware.

8.5 Construction. The headings and subheadings of this Plan have been inserted
for convenience for reference only and are to be ignored in any construction of
the provisions hereof. The masculine shall be deemed to include the feminine,
the singular shall include the plural, and the plural shall include the singular
unless the context otherwise requires. The invalidity or unenforceability of any
provision hereunder shall not affect the validity or enforceability of the
balance hereof. This Plan represents the entire undertaking by the Company
concerning its subject matter and supersedes all prior undertakings with respect
thereto. No provision hereof may be waived or discharged except by a written
document approved by the Compensation Committee and signed by a duly authorized
representative of the Company.

 

2



--------------------------------------------------------------------------------

8.6 Confidentiality. Unless otherwise authorized law or court order, the
Participant agrees to keep the terms and conditions of this Plan confidential
and not to disclose to any party, person or entity any of the terms of this
Plan.

IN WITNESS WHEREOF, the parties have executed this agreement as of the dates
written below.

 

SYPRIS SOLUTIONS, INC.       PARTICIPANT

/s/ Jeffrey T. Gill

     

[Participant Name]

Jeffrey T. Gill       President and CEO      

 

     

 

Date       Date

 

3



--------------------------------------------------------------------------------

2012 Bonus Plan Exhibit

 

NAME    [Name] TITLE    [Title] ORGANIZATION    [Organization] BASE SALARY   
[$X.XX] BONUS INTEREST        [$X.XX]

BONUS POOL VARIABLES

The calculated change in Profit Before Tax and Free Cash Flow between 2011 and
2012

Organizational performance against their established financial objectives

Participants performance toward the acheivement of assigned objectives

 

Consolidated

Performance

   2011
Performance     2012
Performance     Calculated
Change from
2011 to 2012     Bonus Pool
Percentage of
Delta     Bonus Pool  

Profit Before Tax

   [$ X.XX ]    [$ X.XX ]    [$ X.XX ]      [X.XX %]    [$ X.XX ] 

Free Cash Flow

   [$ X.XX ]    [$ X.XX ]    [$ X.XX ]      [X.XX %]    [$ X.XX ]            

 

 

 

Bonus Pool

   [$ X.XX ]    [$ X.XX ]    [$ X.XX ]      [X.XX %]    [$ X.XX ] 

Bonus Pool Interest

   [$ X.XX ]    [$ X.XX ]    [$ X.XX ]      [X.XX %]    [$ X.XX ] 

 

Individual

Performance

   Weighting     % of
Objective
Achieved     Impact  

Objective 1 - TBD

   [$ X.XX ]      [X.XX %]      [X.XX %] 

Objective 2 - TBD

   [$ X.XX ]      [X.XX %]      [X.XX %] 

Objective 3 - TBD

   [$ X.XX ]      [X.XX %]      [X.XX %] 

Objective 4 - TBD

   [$ X.XX ]      [X.XX %]      [X.XX %] 

Objective 5 - TBD

   [$ X.XX ]      [X.XX %]      [X.XX %] 

Total

     100 %        [X.XX %] 

Calculated Bonus

       [$ X.XX ] 

ADDITIONAL CONSIDERATIONS

The plan document refers to a plan cap on the bonus pool of $2,000,000. This
does not prevent additional bonus dollars from being awarded to the individual
if it is deemed to be appropriate.

Employee must be employed on the date of the scheduled payment to receive a
bonus.